Case 2:19-mj-04015-MAH Document1 Filed 01/15/19 Page 1 of 6 PagelD: 1

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon. Michael A. Hammer
7 : Mag. No. 19-4015

EDWARD KOSTISHION, and :
KACEY PLAISANCE : CRIMINAL COMPLAINT.

I, Brian Dyson, being duly sworn, state the following is true and correct to
the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that I am a Special Agent with the U.S. Department of
Health and Human Services, Office of Inspector General, and that this
Complaint is based on the following facts:

SEE ATTACHMENT B

continued on the attached pages and made, part hereof.

VG ber .

Brian Dyson, Special Agent
U.S, Department of Health and Human
Services, Office of Inspector General

Sworn to before me, and
subscribed in my presence

January 15, 2019 at .
Newark, New Jersey

HONORABLE MICHAEL A. HAMMER
UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer

 
Case 2:19-mj-04015-MAH Document1 Filed 01/15/19 Page 2 of 6 PagelD: 2

ATTACHMENT A

COUNT ONE
(Conspiracy to Commit Health Care Fraud)

From at least as early as in or about October 2018 through in or about
the present, in the District of New Jersey and elsewhere, defendants

EDWARD KOSTISHION and
KACEY PLAISANCE

did knowingly and intentionally conspire and agree with each other and others
to execute a scheme and artifice to defraud the Medicare program, a health
care benefit program as defined under Title 18, United States Code, Section
24(b), and to obtain, by means of false and fraudulent pretenses,
representations, and promises, money and property owned by, and under the
custody and control of said health care benefit program, in connection with the
delivery of and payment for health care benefits, items, and services, contrary
to Title 18, United States Code, Section 1347.

In violation of Title 18, United States Code, Section 1349.
Case 2:19-mj-04015-MAH Document1 Filed 01/15/19 Page 3 of 6 PagelD: 3

ATTACHMENT B

I, Brian Dyson, a Special Agent with the U.S. Department of Health and
Human Services, Office of Inspector General, having conducted an
investigation and having discussed this matter with other law enforcement
officers who have participated in this investigation, have knowledge of the
following facts. Because this Complaint is being submitted for the limited
purpose of establishing probable cause, I have not included each and every fact
known to me concerning this investigation. Rather, I have set forth only the
facts that I believe are necessary to establish probable cause. Unless
specifically indicated, all dates described in this affidavit are approximate and
all conversations and statements described in this affidavit are related in
substance and in part.

Relevant Individuals and Background Information
1. At all times relevant to this Criminal Complaint:

a. Defendant EDWARD KOSTISHION (*‘KOSTISHION”) was a
Managing Partner of Ark Laboratory Network LLC (“Ark Lab Net”) and was a
resident of Lakeland, Florida.

b. Defendant KACEY PLAISANCE (“PLAISANCE”) was a
Managing Partner of Ark Lab Net and was a resident of Altamonte Spring,
Florida.

c. Ark Lab Net purported to operate a nationwide network of
laboratories and laboratory partners that facilitated genetic testing. Ark Lab
Net’s primary business premises was defendant KOSTISHION’s residence in
Lakeland, Florida.

d. The “Clinical Laboratory” was a clinical laboratory located in
New Jersey that, among other things, performed clinical laboratory genetic
testing, including genomic cancer screening tests.

The~Distributor- Company,” in- partnership with Ark-Lab Net,
facilitated genetic testing by, among other things, coordinating health events
and health fairs related to genetic testing, reviewing medical histories and
medications with patients, administering DNA specimen collection by way of
oral buccal swabs, and by advocating for genetic testing as a means of
preventative medicine.

f. Genetic testing utilizes laboratory methods to analyze genes,
which are a portion of one’s hereditary DNA code that contributes to, among
other things, one’s phenotypic traits. Genetic tests can be used to, among
other things, identify health risks, such as a patient’s risk for certain types of
cancers as the result of DNA mutations. One method of conducting genetic

3
Case 2:19-mj-04015-MAH Document1 Filed 01/15/19 Page 4 of 6 PagelD: 4

testing is to obtain a DNA sample from a patient using a cheek (buccal) swab
that is sufficient to obtain a genetic profile. The DNA swab is then submitted
to a clinical laboratory, such as the Clinical Laboratory, for analysis and the
results are sent back to the health care provider that deemed the testing to be
medically reasonable and necessary.

g. The Medicare program is a federal program established by
the Social Security Act of 1965 (codified as amended in various sections of Title
42, United States Code) to provide medical services, medical equipment, and
supplies to aged, blind, and disabled individuals who qualify under the Social
Security Act. The Medicare Part B program is a federally funded supplemental
insurance program that provides supplementary Medicare insurance benefits
for individuals aged sixty-five or older and certain individuals who are disabled.

h. The Medicare Part B program excludes from coverage
diagnostic tests, which include genetic tests, “that are not reasonable and
necessary ... [flor the diagnosis or treatment of illness or injury or to improve

the functioning of a malformed body member.” 42 C.F.R. 411.15(k)(1). In order
to be considered “reasonable and necessary,” Medicare rules require that
genetic testing “must be ordered by the physician who is treating the
beneficiary, that is, the physician who furnishes a consultation or treats a
beneficiary for a specific medical problem and who uses the results in the
management of the beneficiary’s specific medical problem.” 42 C.F.R.
410.32(a). “Tests not ordered by the physician who is treating the beneficiary
are not reasonable and necessary.”! Id.

The Conspiracy to Defraud

2, In or about October 2018, defendants KOSTISHION and
PLAISANCE contacted an employee of the Clinical Laboratory with a business
proposal, Defendants KOSTISHION and PLAISANCE proposed an arrangement
by which Ark Lab Net would provide ten DNA swabs to the Clinical Laboratory
in return for payment of approximately 50% of the total Medicare billings
realized by the Clinical Laboratory as a result of the genetic tests.

 

3: Specifically, on or about October 26,2018, defendant
KOSTISHION, on behalf of Ark Lab Net, and an employee of the Clinical
Laboratory, executed an agreement relating to genetic testing of the ten
proposed DNA swabs. An exhibit to the agreement contained the compensation
terms, under which Ark Lab Net was to be paid on a percentage basis, rather
than a flat fee. The agreement provided that Ark Lab Net would be paid “50% .

 

'Non-physician practitioners, such as clinical nurse specialists or physicians
assistants, may also order genetic tests but are subject to the same
requirement as physicians: they must consult or treat the beneficiary for a
specific medical problem and use the test results to manage the beneficiary’s
specific medical problem. 42 C.F.R. 410.32(a)(2).

4
Case 2:19-mj-04015-MAH Document1 Filed 01/15/19 Page 5 of 6 PagelD: 5

.. of the total gross reimbursement by on [sic] all paid adjudicated specimens
tested by [the Clinical Laboratory] .. . for all [Ark Lab Net] related business.”

4. On or about November 16, 2018, defendant KOSTISHION sent via
email to an employee at the Clinical Laboratory ten requests for clinical cancer
genetic tests, with the intent that the Clinical Laboratory would bill such tests
to Medicare. The forms were entitled “Test Request Form and Statement of
Medical Necessity” (the “Test Requests”). Each of the Test Requests contained
patient health information, including the patient’s name, date of birth, the
medical condition purportedly justifying the requested cancer genetic test, and
the patient’s Medicare identification number.

5. The Test Requests contained a certification at the bottom for the
“Ordering Physician” to confirm that the cancer genetic tests were medically
reasonable and necessary. Specifically, the certification contained the following
language:

I have supplied information to the patient regarding genetic testing
and the patient has given consent for genetic testing to be
performed. I further confirm that this test is medically necessary for
the diagnosis or detection of a disease, illness, impairment,
symptom, syndrome or disorder, and the results will be used in the
medical management and treatment decisions for the patient. I
confirm that the person listed in the Ordering Physician space above
is authorized by law to order the test(s) requested herein.

6. The Test Requests contained fraudulent information regarding the
patients’ medical histories and conditions, and falsely represented that the
Ordering Physician provided the patients with information regarding genetic
testing and that the genetic tests were medically necessary. For example, in
one of the Test Requests relating to “Patient 1,” the Test Request indicated that
Patient 1 had a personal history of breast cancer at age 44, a prerequisite for
Medicare coverage of the particular test. However, on or about November 29,
2018, Patient 1 confirmed that the information on the Test Request was false.
According to Patient 1, s/he stated that s/he never had any type of cancer in
his/her tife;and-that-s/he-never told-anyone that-s/he had cancer-at any-point
in his/her life.

7. Additionally, Patient 1 stated that s/he submitted to the DNA swab
because s/he saw an advertisement on Facebook that offered a $100 gift card
for patients interested in genetic testing. Patient 1 stated that the DNA swab
was not taken at a medical or doctor’s office but rather in a “plain old office
building” and that “some random guy” took the swab. S/he confirmed that
s/he never saw or spoke to his/her treating physician about the genetic
testing, and never saw or spoke to the Ordering Physician listed on the Test
Request. Two other patients in the Test Requests were contacted, and both
Case 2:19-mj-04015-MAH Document1 Filed 01/15/19 Page 6 of 6 PagelD: 6

confirmed they never saw or spoke to any physician in connection with the
genetic tests, let alone the Ordering Physician listed on the Test Requests.

8. Notably, the Ordering Physician on all the Test Requests practices
medicine in Florida, but Patient 1 was located in Oklahoma. Indeed, all ten of
the patients in the Test Requests were located in Oklahoma, Arizona,
Tennessee, or Mississippi. None of the patients were located in Florida.
Additional investigation revealed that the Ordering Physician was not licensed
to practice medicine in Oklahoma.

9. The Distributor Company obtained the DNA swabs to which the
Test Requests related without the involvement of the Ordering Physician, or
any other health care professional. In addition to the initial ten, the Distributor
Company obtained at least eighty more DNA swabs, which it sent to the
Clinical Laboratory for genetic testing with the intent that the Clinical
Laboratory would bill Medicare for such testing without any health care
professional examining or even speaking with the patients.

10. Inor about November 2018, in a recorded telephone conversation,
defendant PLAISANCE acknowledged that “technicians” — not a physician or
authorized health care professional — conducted a “medical intake process,”
after which the “technicians” took the DNA swabs. According to defendant
PLAISANCE, after the technicians obtained the DNA swabs, the medical notes
were sent to the Ordering Physician, who reviewed the notes through an
electronic portal and ordered the tests. Defendant PLAISANCE acknowledged
that the Ordering Physician never examined, consulted, or even spoke to the
patients directly, as indicated on the Test Requests.

11. Onor about January 2, 2019, in a recorded telephone
conversation, defendant KOSTISHION proposed that he send the Clinical
Laboratory an invoice for work that defendants KOSTISHION and PLAISANCE
performed in connection with the ten Test Requests. Defendant KOSTISHION
explained that this invoice would contain an hourly fee and hourly breakdown
of work performed that added up to the percentage amount owed to Ark Lab
Net under the agreement with the Clinical Laboratory. When an employee at
the Clinical Laboratory asked for an explanation; defendant KOSTISHION
admitted that it would be a “red flag if you are billing per sample. It protects
us and protects you.” Later that same date, defendant KOSTISHION sent an
invoice to the Clinical Laboratory as described.

12. Onor about January 7, 2019, Ark Lab Net received payment of
approximately $36,860.52, which reflected Ark Lab Net’s percentage portion of
the total Medicare billings relating to the ten Test Requests. Defendant
KOSTISHION previously provided Ark Lab Net’s bank account information to
the Clinical Laboratory. Defendants KOSTISHION and PLAISANCE took
payment without ever receiving the test results for the genetic tests ordered in
connection with the Test Requests.
